Citation Nr: 0505148	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Roanoke, Virginia, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No medical evidence shows that the veteran's degenerative 
joint disease of the right knee had its onset in service or 
within one year of service.  

3.  No medical evidence shows that the veteran's degenerative 
joint disease of the left knee had its onset in service or 
within one year of service.  

4.  No medical evidence shows that the veteran's degenerative 
joint disease of the right shoulder had its onset in service 
or within one year of service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303, 3.307, 3.309 (2004).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303, 3.307, 3.309 (2004).

3.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for degenerative 
joint disease of both knees and right shoulder.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate her claims.  In particular, a March 2002 
letter by the RO notified the veteran of the VCAA and 
informed her of which evidence, if any, should be obtained by 
her and which evidence, if any, VA would attempt to obtain on 
her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 U.S.C.A. § 5103.  This letter provided notice 
of the VCAA prior to the initial RO adjudication of her 
claims, as required by the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, 
the RO notified the veteran of the applicable regulations and 
the reasons and bases for the denial of her claims in a 
rating decision dated in August 2002, a statement of the case 
issued in September 2003, and a supplemental statement of the 
case issued in February 2004.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the March 2002 notice letter does not 
contain the "fourth element," the Board finds the veteran 
was otherwise fully notified of the need to submit any 
evidence pertaining to her claims through the documents 
described above.  Since each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
her representative.  The veteran also underwent a VA 
examination in October 2003, at which time a VA examiner 
addressed the issue of whether the veteran's disabilities 
involving her knees and right shoulder are related to 
service.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

II.  Degenerative Joint Disease of the Knees

The veteran claims that she suffers from degenerative joint 
disease of both knees as a result of service.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against her claims.

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
she was seen on numerous occasions for multiple joint pain, 
including her knees.  A January 1979 entry documents the 
veteran's complaints of depression and multiple joint pain; 
however, a physical examination found no evidence of 
arthritis.  In May 1979, the veteran was seen for a one week 
history of right knee pain.  X-rays were noted to be "o.k."  
A physical examination also revealed no significant findings, 
as the right knee appeared stable and exhibited full range of 
motion.  The only finding was mild crepitus.  The diagnostic 
assessment was mild chondromalacia.  

The veteran was placed on profile in October 1979 for 90 days 
because of arthritis in her legs and back.  However, no 
radiographs were associated with that report to confirm the 
presence of arthritis.  In November 1979, the veteran was 
seen for complaints of right knee pain after falling down.  
It was noted that no edema or free fluid was present in the 
right knee.  In December 1979, the veteran underwent a 
rheumatology consultation for multiple joint pain.  At that 
time, the assessment was that the veteran had diffuse 
polyarthralgia with the etiology not apparent; no evidence of 
actual synovitis on examination; normal range of motion of 
all joints with no evidence of chondromalacia/hypermobility 
of joints; and intact neurologic examination.  The examiner 
also noted that a review of all x-rays was normal.  The 
veteran was seen in rheumatology in January 1980 after 
reporting long-standing pain in her knees; however, no 
significant disease was found.  At her separation examination 
in April 1980, the veteran gave a positive response when 
asked about swollen or painful joints.  However, a clinical 
evaluation was negative.  

The Board reviewed VA outpatient treatment records dated from 
1981 to 2003, none of which make any reference to arthritis 
of the knees.  A March 1991 entry documents the veteran's 
history of her knee occasionally buckling, although no 
objective findings were documented. 

In connection with her claims, the veteran underwent a VA 
compensation examination in July 2002.  At that time, the 
veteran complained of bilateral knee pain.  She reported that 
she had sustained a contusion of her left knee in service, 
although she provided no specific details of her alleged 
injury.  Upon physical examination, both knees were stable 
and were able to move from zero degrees of extension to 140 
degrees of flexion.  The left knee exhibited subpatellar 
crepitation and parapatellar tenderness.  X-rays of the knees 
were not taken.  The diagnoses included chondromalacia of the 
left knee and intermittent patellofemoral symptoms of the 
right knee.  

The veteran was afforded another VA compensation examination 
in October 2003 to determine whether she has a disability 
involving either knee as a result of service.  The examiner 
noted that she had reviewed the veteran's claims file, 
including her service medical records.  The veteran reported 
that she injured one of her knees in basic training when she 
accidentally hit a wall, and that she fell on her knees a lot 
during basic training.  A physical examination revealed 
crepitus in both knees, with no other significant findings.  
X-rays revealed mild degenerative changes in the medial knee 
joint.  The examiner diagnosed the veteran with mild 
degenerative joint disease of the knees.  

Based on a review of the claims file, the examiner stated 
that "[I]t is least likely that the arthritis that she has 
is in knees [sic] is related to her military experience 
because she went 8 years according to medical records, 
without being seen for complaints with her knees."  The 
examiner also stated that the veteran's occupation as a 
hairdresser and maintenance worker, along with her weight, 
could cause increased symptoms of knee pain. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for degenerative changes of the 
knees.  The veteran's service medical records show that she 
was seen on numerous occasions for multiple joint pain, 
including the knees.  A May 1979 entry lists a diagnosis of 
mild chondromalacia after the veteran reported a one week 
history of right knee pain.  This condition apparently 
resolved, however, as no clinical findings were shown at the 
veteran's separation physical examination in April 1980.  
Furthermore, none of the service medical records include X-
ray evidence of arthritis involving either knee.  Thus, no 
chronic disability involving either knee was shown in 
service.  Also, arthritis involving either knee was not 
identified within one year of the veteran's separation from 
active duty.  

In fact, arthritis of the knees was not identified by x-ray 
until October 2003, approximately thirteen years after 
service.  Notably, there is no evidence of contemporaneous x-
rays of the knees supporting any of the physical profile 
reports diagnoses of arthritis involving the lower 
extremities.  Further, the December 1979 rheumatology 
consultation for diffuse polyarthralgia including of the 
lower extremities clearly indicates that all x-rays were 
normal.  Moreover, a VA examiner in October 2003 reviewed the 
record and determined that the veteran's degenerative joint 
disease of the knees was not incurred in service.  Instead, 
the examiner appeared to attribute this disorder to the 
veteran's occupation as a hairdresser and maintenance worker, 
as well as her weight.  The examiner based her opinion on a 
review of the service medical records and the fact that the 
veteran went eight years without being seen for complaints of 
knee pain.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claims.  Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.)

The only evidence of a relationship between the veteran's 
degenerative joint disease of the knees and her period of 
military service is the veteran's own lay statements.  
However, since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical opinion as to either the cause or diagnosis 
of an orthopedic disability, her statements are of little 
probative value in this regard.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  See also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
knees.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies, 38 U.S.C.A  § 5107(b); 38 C.F.R. § 
3.102, and the appeal is denied.  

III.  Degenerative Joint Disease of the Right Shoulder

The veteran claims that she has degenerative joint disease of 
the right shoulder as a result of service.  For the reasons 
that follow, the Board finds that the preponderance of the 
evidence is against her claim.

As noted, the veteran's service medical records show that she 
was seen on numerous occasions for multiple joint pain.  
However, the veteran reported right shoulder pain on only one 
occasion in January 1980.  No diagnosis was provided.  Her 
separation examination report also made no reference to the 
right shoulder.  

A June 1980 VA examination report does not include any 
complaint or finding concerning the right shoulder.  VA 
outpatient treatment records show that the veteran was seen 
in June 1986 for pain in her neck and left shoulder.  
However, that report later refers to pain in both shoulders.  
In December 1988, the veteran was seen for pain in her neck 
and shoulders after stretching her arms.  The diagnostic 
assessment was neck and shoulder pain, likely secondary to 
muscle tear.  A January 1991 report noted that the veteran 
had pain in her neck and shoulder as a result of her 
occupation as a hairdresser.  

When examined by VA in July 2002, the veteran reported pain 
over the top of her right shoulder posteriorly; however, she 
was unable to recall any significant injury or dislocation to 
her arm or shoulder.  A physical examination of the right 
shoulder showed no present functional abnormality.  The 
diagnosis was mild tendonitis, intermittent, of the right 
shoulder, with a normal physical examination.  

At her October 2003 VA examination, the veteran reported that 
she first experienced right shoulder pain after falling down 
and landing on some rocks during basic training.  However, 
she explained that she failed to report this incident.  A 
physical examination revealed no significant findings, 
although X-rays revealed mild degenerative changes of the 
glenohumeral and acromioclavicular joints.  The diagnosis was 
mild degenerative joint disease of the shoulders.  The 
examiner commented that it would be pure speculation to 
connect the veteran's mild arthritis of the right shoulder to 
complaints in the military.  The examiner then stated that 
"Her occupation as a hair dresser would have aggravated the 
shoulder, if there was more than just a strain that went 
undiagnosed in the military." 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for degenerative joint 
disease of the right shoulder.  Although the veteran was 
treated for right shoulder pain on one occasion in service, 
no chronic disability involving the right shoulder was shown 
in service.  In addition, arthritis of the right shoulder was 
not shown within one year of the veteran's separation from 
service.  Rather, arthritis was first diagnosed in October 
2003, at which time a VA examiner was unable to relate this 
disability to the veteran's period of active military 
service.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
right shoulder.  In reaching this decision, the Board notes 
that the veteran's statements concerning the etiology of her 
degenerative joint disease of the right shoulder are of 
little probative value.  See Grottveit and Espiritu, both 
supra.  Hence, the appeal is denied.  




ORDER

Service connection for degenerative joint disease of the 
right knee is denied. 

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for degenerative joint disease of the 
right shoulder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


